DETAILED ACTION

This office action is in response to the application filed on 9/4/2019.  Claims 1-11 are pending.  Claims 1-11 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Foreign Priority

Applicant has claimed foreign priority, but has not provided an English translation of the foreign priority document.  Should Applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14 of US Patent 11,375,823.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that comprises substantially the same structures as are recited in the instant application.  Specifically, the patent recites “a valve member,” “a fluid supply member,” “a bladder,” “a valve cap,” a “solenoid operated directional control valve,” an “air supply tube,” “a fluid supply member,” an “air supply port,” “an electronic control part,” “a diaphragm,” and “check valves,” all of which are recited in the instant application with identical terminology.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.

Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “122” has been used to designate both “air supply port” in paragraph [0030] and “air supply tube” throughout the specification.  Applicant may overcome this objection by amending the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claim 11 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “a plurality of air-supply check valves and a plurality of the check valves.”  It is unclear if this is meant to recite a first set of a plurality of check valves and a second set of a plurality of check valves, or if “a plurality of the check valves” is meant to refer back to the prior recited “a plurality of air-supply check valves.”  Appropriate correction is required. 
Claim 11 is rejected under 35 U.S.C. 112(b).  The claim recites the limitation "the gas adjustment chamber."  There is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a gas adjustment chamber” either in this claim, or in prior claims from which this claim depends.  Appropriate correction is required. 





Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,794,707 to Boesanyi et al. (“Boesanyi”).
Claim 1.  A pump (Boesanyi, column 2, lines 58-62) and valve combination for bladder adjustment comprising: a valve member (Boesanyi, Fig. 4, #31) which is communicating with at least one bladder (Boesanyi, Fig. 1, #2) and including a valve cap (Boesanyi, Fig. 4, #33), at least one solenoid operated directional control valve (Boesanyi, Fig. 7, #84) mounted in the valve cap, and at least one air supply tube (Boesanyi, Fig. 7, #43 and 63; compare to Applicant’s Fig. 3, #122) arranged in the valve cap; and a fluid supply member (Boesanyi, Fig. 4, #32) which is connected to the bottom of the valve member and provided with at least one air supply port (Boesanyi, Fig. 7, #41 and 61; compare to Applicant’s Fig. 3, #110); wherein the valve cap is connected to one end of the fluid supply member (Boesanyi, Fig. 4); an air input end of the air supply tube is connected to the air supply port (Boesanyi, Fig. 7, #43 and 63 are connected to #41 and 61; compare to Applicant’s Fig. 3) and an air output end of the air supply tube is connected to an input portion of the solenoid operated directional control valve (Boesanyi, Fig. 6) while an output portion of the solenoid operated directional control valve is connected to the bladder (Boesanyi, Fig. 1).
Claim 2.  The pump and valve combination for bladder adjustment as claimed in claim 1, wherein the valve cap is provided with at least one pipe hole (Boesanyi, Fig. 7, #92 and 93) through which the output portion of the solenoid operated directional control valve is exposed.
Claim 3.  The pump and valve combination for bladder adjustment as claimed in claim 1, wherein the valve member further includes an electronic control part (Boesanyi, Fig. 7, circuit board #37) which is not only electrically connected to the solenoid operated directional control valve but also electrically connected to the fluid supply member for control of the fluid supply member to supply gas to the valve member.
Claim 4.  The pump and valve combination for bladder adjustment as claimed in claim 3, wherein the valve cap includes an electrical interface (Boesanyi, Fig. 7, #91) while the electronic control part includes a terminal set (Boesanyi, Fig. 7, #38) which is located in the electrical interface.
Claim 5.  The pump and valve combination for bladder adjustment as claimed in claim 3, wherein a stopping portion is formed around the air supply tube; the stopping portion is projecting from the air supply tube and disposed around the air supply port of the fluid supply member (Boesanyi, Fig. 7, stopping portion is seen as flange around #43, compare to Applicant’s Fig. 3 #1223).
Claim 6.  The pump and valve combination for bladder adjustment as claimed in claim 5, wherein at least one limiting slot is formed on the electronic control part for limiting the air supply tube therein while the stopping portion of the air supply tube is arranged between the limiting slot and the air supply port of the fluid supply member (Boesanyi, Fig. 7, limiting slot is seen as an indentation, unlabeled, on circuit board #37, compare to Applicant’s Fig. 3 #1242).
Claim 7.  The pump and valve combination for bladder adjustment as claimed in claim 1, wherein the solenoid operated directional control valve further includes an adjustment outlet through which fluid in the bladder is discharged to the atmosphere (Boesanyi, Fig. 7, “adjustment outlet” is seen at #103, compare to Applicant’s Fig. 3 #1263).
Claim 8.  The pump and valve combination for bladder adjustment as claimed in claim 7, wherein the adjustment outlet of the solenoid operated directional control valve is located inside the valve cap (see Boesanyi Fig. 4 or Fig. 7; solenoid is located within valve cap).
Claim 9.  The pump and valve combination for bladder adjustment as claimed in claim 1, wherein the pump and valve combination for bladder adjustment includes a pair of the solenoid operated directional control valves and a pair of the air supply tubes while the fluid supply member includes a pair of the air supply ports (see Boesanyi Fig. 4 or Fig. 7 which includes pairs of each of these claimed structures).
Claim 10.  A pump and valve combination for bladder adjustment comprising: a valve member (Boesanyi, Fig. 4, #31) which is communicating with at least one bladder (Boesanyi, Fig. 1, #2) and including a valve cap (Boesanyi, Fig. 4, #33), at least one solenoid operated directional control valve (Boesanyi, Fig. 7, #45) mounted in the valve cap, and at least one air supply tube (Boesanyi, Fig. 7, #43 and 63; compare to Applicant’s Fig. 3, #122) arranged in the valve cap; and a fluid supply member (Boesanyi, Fig. 4, #32) which is connected to the bottom of the valve member and provided with at least one diaphragm assembly (Boesanyi, Fig. 9, while #30 generally describes a pump portion, a diaphragm is seen in Fig. 9, unlabeled, located at reference character #30); wherein the valve cap is connected to one end of the fluid supply member (Boesanyi, Fig. 4); an air input end of the air supply tube is communicating with the diaphragm assembly (Boesanyi, Fig. 9, air supply tube #63 is communicating with diaphragm assembly at #30) and an air output end of the air supply tube is connected to an input portion of the solenoid operated directional control valve (Boesanyi, Fig. 9, top of air supply tube #63 attaches to solenoid #65) while an output portion of the solenoid operated directional control valve is connected to the bladder  (Boesanyi, Fig. 1); at least one check valve  (Boesanyi, Fig. 9, #62) is arranged at the fluid supply member; wherein gas being compressed by the diaphragm assembly passes the check valve and the air supply tube, then flows into the input portion of the solenoid operated directional control valve (Boesanyi, Fig. 9, gas flows from diaphragm pump #30 up through check valve #62, through air supply tube #63, and into solenoid #65).
Claim 11.  The pump and valve combination for bladder adjustment as claimed in claim 10, wherein the fluid supply member includes an adapter (Boesanyi, Fig. 7, #85), a valve base (Boesanyi, Fig. 7, #34), the diaphragm assembly and a motor (Boesanyi, Fig. 7, #32); the adapter is connected to the bottom of the valve member and having a gas regulation chamber hole (Boesanyi, Fig. 9, #75); the valve base which is connected between the adapter and the diaphragm assembly includes a plurality of air-supply check valves (Boesanyi, Fig. 9, #62) and a plurality of the check valves (Boesanyi, Fig. 9, #62); a plurality of diaphragm parts (Boesanyi, Fig. 9, #30) is mounted in the diaphragm assembly and is driven by the motor for repeatedly pumping and pushing the gas (Boesanyi has a motor that pushes the gas); wherein the gas is sucked into the diaphragm assembly in only one direction under control of the air-supply check valves of the valve base (Boesanyi has check valves at Fig. 9 #62); the gas passes through the periphery of the gas regulation chamber (Boesanyi Fig. 9 #75) of the adapter and then flows into the diaphragm assembly; the diaphragm parts of the diaphragm assembly pushes the gas to pass through the check valves and the adapter and flow into the air supply tube of the valve member (Boesanyi, Fig. 9, gas flows from diaphragm pump #30 up through check valve #62, through air supply tube #63, and into solenoid #65); wherein the gas passes through the gas adjustment chamber of the adapter (in view of the rejection above under 35 USC §112, “the gas adjustment chamber” is interpreted as referring back to the previously mentioned “gas regulation chamber”), changes the direction and flows into the valve member (Boesanyi, Fig. 9, gas flow up through “gas regulation chamber” #75, through check valve #62 and air supply tube #63, then changes direction by 90 degrees and flows into the valve member comprising solenoid #65).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673